DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-9, 14 and 17 of U.S. Patent No. 11,277,568 in view of Burns et al. (“Burns”, US 9,361,011).

Instant Application 17/676,480
U.S. Patent No. 11,277,568
1. An information processing apparatus, comprising: 
a display device; and 
a central processing unit (CPU) configured to: control display of a captured image in a first region, wherein the first region is a part of a display region of the display device; 

control display of first information related to imaging associated with the captured image, in a second region, wherein 
the second region is a part of the display region of the display device, and 
the second region is different from the first region; and 
control superimposed display of a warning of a temperature anomaly on the captured image, in the first region based on detection of the temperature anomaly, wherein the warning of the detected temperature anomaly is concurrently displayed with the first information.
1. An information processing apparatus, comprising: 
a display unit; and 
a central processing unit (CPU) configured to: control display of an image, captured by an imaging device, in a captured image display region, wherein the captured image display region is a part of the display unit; 
control display of first information related to the imaging device, in a captured image hiding region, wherein 
the captured image hiding region is a part of the display unit, and 
the captured image hiding region is different from the captured image display region; and control display of second information, related to the imaging device, in the captured image display region based on detection of a temperature anomaly of the imaging device by the imaging device, wherein the second information includes a warning of the detected temperature anomaly, the detection of the temperature anomaly is based on a value of temperature of the imaging device being outside of a specific temperature range, and the second information is concurrently displayed with the first information.


Claim 1 of U.S. Patent No. 11,277,568 fails to teach controlling superimposed display of an information on the captured image. 
However, Burns teaches controlling superimposed display of an information on the captured image (Burns: see fig. 12A, column 46 and lines 60-61, in which the enable/disable state of microphone is superimposed on the video region 1206). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Burns with the system/method of U.S. Patent No. 11,277,568 to include displaying superimposed of the information on the captured image. 
One would have been motivated to get more attention of the user when something is happening.

Instant Application 17/676,480
U.S. Patent No. 11,277,568
2. The information processing apparatus according to claim 1, wherein the detection of the temperature anomaly is based on a value of a temperature associated with the information processing apparatus, and the temperature is outside of a temperature range.
1. … control display of second information, related to the imaging device, in the captured image display region based on detection of a temperature anomaly of the imaging device by the imaging device, wherein the second information includes a warning of the detected temperature anomaly, the detection of the temperature anomaly is based on a value of temperature of the imaging device being outside of a specific temperature range, and the second information is concurrently displayed with the first information.
3. The information processing apparatus according to claim 1, wherein the first information is associated with an operation state of the image processing apparatus, and the first information is displayed constantly.
2. The information processing apparatus according to claim 1, wherein the first information is information related to an operation state of the imaging device, and the first information is displayed constantly.
4. The information processing apparatus according to claim 3, wherein the operation state of the information processing apparatus is one of a state or a setting related to the captured image.
4. The information processing apparatus according to claim 1, wherein an operation state of the imaging device is one of a state or setting related to a capture of the image by the at least one imaging device.
5. The information processing apparatus according to claim 1, wherein second information includes the warning of the detected temperature anomaly.
1. …the second information includes a warning of the detected temperature anomaly …
6. The information processing apparatus according to claim 5, wherein the CPU is further configured to control display of the second information based on a transition of an operation state of the information processing apparatus from a standard state to a non-standard state of the information processing apparatus, and an operation of the information processing apparatus has an anomaly in the non- standard state.
8. The information processing apparatus according to claim 1, wherein the CPU is further configured to control the display of the second information related to the imaging device based on a transition of an operation state of the imaging device from a standard state to a non-standard state of the imaging device, and an operation of the imaging device has an anomaly in the non-standard state.
7. The information processing apparatus according to claim 6, wherein the CPU is further configured to control the display of the first information and the second information in the first region.
9. The information processing apparatus according to claim 1, wherein the CPU is further configured to control the display of the first information and the second information in the captured image display region, the second information is associated with each of a plurality of imaging devices, and the first information is associated with the imaging device, based on a state of the imaging device.
8. The information processing apparatus according to claim 1, further comprising: an input button configured to accept a manipulation on the display device in a determined direction; and a housing configured to hold the display device and the input button such that the display device is positioned close to the input button, wherein the CPU is further configured to control display of display information corresponding to a manipulating direction of the input button, and the display information is displayed in a portion of the first region positioned close to the input button, based on a display state of the display device.
14. The information processing apparatus according to claim 1, further comprising: an input button configured to accept a manipulation on the display unit in a determined direction; and a housing configured to hold the display unit and the input button such that the display unit is positioned close to the input button, wherein the CPU is further configured to control display of display information corresponding to a manipulating direction of the input button, and the display information is displayed in a portion of the captured image display region positioned close to the input button, based on a display state of the display unit.


Regarding claims 9-15, claims 9-15 recite the similar subject matter as previously discussed in claims 1-7. In addition, a non-transitory computer-readable medium is found in claim 17 of U.S. Patent No. 11,277,568.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        


/LIN YE/Supervisory Patent Examiner, Art Unit 2697